Baldwin, J.
delivered the opinion of the Court—Cope, J. concurring.
There is no merit in this appeal. The plaintiff has mistaken the remedy, if there be any, to compel the defendants to order *103the elections for the offices named in his petition. He shows no title to the writ of mandamus prayed for. It is not necessary to decide the question of the constitutionality of the 20th Section of the Act creating a Board of Supervisors, (Wood’s Digest, 694,) though it is difficult to see how it conflicts with the Constitution. (See Attorney-General v. Squires, ante.)
Judgment affirmed.